Exhibit 10.2

[            ], 2015

[Name]

[Address]

Re: Post-Termination Exercise Period

Dear [Name]:

Hortonworks, Inc. (the “Company”) is pleased to offer you the following
amendment concerning the terms of your equity with the Company. This offer, if
not accepted, will expire at the close of business on [                ], 2015.

1. Option Grant. You and the Company entered into stock option agreements
whereby the Company granted you (i) an option to purchase [                ]
shares of the Company’s common stock on [                    ] under the
Hortonworks, Inc. [2011 Stock Option and Grant Plan (the “2011 Stock Plan”);
(ii) an option to purchase [                ] shares of the Company’s common
stock on [                    ] under the 2011 Stock Plan; and (iii) an option
to purchase [                ] shares of the Company’s common stock on
[                    ] under the Hortonworks, Inc. 2014 Stock Option and
Incentive Plan (the “2014 Stock Plan”) (collectively,] the “Stock Option
Agreements”). The Company and you desire to amend the Stock Option Agreements,
effective as of June 18, 2015, so that the options may be exercised, to the
extent exercisable on the date of your termination (other than for Cause as
defined in the Stock Option Agreements), until the Expiration Date (as defined
in each Stock Option Agreement).

You acknowledge that the amendment to your Stock Option Agreements described
herein shall cause such options that are incentive stock options to be taxable
as non-statutory stock options.

2. Governing Law; Interpretation. This letter agreement will be interpreted and
enforced under the laws of the State of California, without regard to conflict
of law principles. In the event of any dispute, this letter agreement is
intended by the parties to be construed as a whole, to be interpreted in
accordance with its fair meaning, and not to be construed strictly for or
against either you or the Company or the “drafter” of all or any portion of this
letter agreement.

 

1



--------------------------------------------------------------------------------

3. Entire Agreement. This letter agreement constitutes the entire agreement
between you and the Company. This letter agreement supersedes any previous
agreements or understandings between you and the Company, except to the extent
that any agreement is expressly preserved in this letter agreement. This letter
agreement may only be amended by a written amendment executed by the Company and
you.

4. Counterparts. This letter agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be taken to be
an original, but all of which together will constitute one and the same
document.

* * * *

Please indicate your agreement to the terms of this letter agreement by signing
as indicated below. If you have any questions, please call me at
                    .

 

Very truly yours, HORTONWORKS, INC. By:

 

Title:

 

 

Accepted and agreed to:

 

[Name]

Date:

 

 

2